Citation Nr: 1732023	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-18 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than post-traumatic stress disorder (PTSD), to include depressive disorder and anxiety disorder.


REPRESENTATION

Veteran represented by:	Larry Stokes, Agent


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1970 to July 1971 in the United States Army.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Pittsburgh, Pennsylvania certified this case to the Board on appeal.

The Veteran originally submitted a claim of entitlement to service connection for PTSD in June 2009.  In a September 2014 decision, the Board expanded the Veteran's service connection claim for PTSD to encompass all diagnosed psychiatric disabilities and remanded the for additional development and adjudication.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Subsequently, in November 2015, the Board denied the Veteran's claim of entitlement to service connection for PTSD and remanded the Veteran's non-PTSD psychiatric disorder claim for further development.  Again, the Board remanded the present claim in January 2017.  The action requested has been completed on remand, and the claim is back before the Board for appellate consideration.  Prior to proceeding to the claim, the Board corrects a clerical error made in the January 2017 decision that mischaracterized the Board's November 2015 decision regarding the Veteran's claim of entitlement to service connection to PTSD.  The claim was denied in the November 2015 Board decision, not granted.  

This appeal was processed using the Legacy Content Manager (LCM) and the Veterans' Benefits Management System (VBMS).  LCM contains a July 2016 VA psychiatric opinion that is not in VBMS.  Otherwise, LCM contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A psychiatric disorder other than PTSD did not manifest during service and has not been shown to be otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a non-PTSD psychiatric disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his service connection claim. 

The Veteran was afforded VA examinations in July 2015 and March 2017, and opinions were rendered at those times as well as in July 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are collectively adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, the Board finds compliance with the prior remands.  A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In the context of an examination, there is no Stegall violation when an examiner makes the ultimate determination required by the Board's remand, because such determination constitutes substantial compliance.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Here, the November 2015 remand directed the RO to obtain recent VA records, obtain authorizations for private records from the Veteran, and obtain a medical opinion.  The January 2017 remand directed the RO to obtain recent VA records, obtain authorizations for private records from the Veteran, and obtain a medical opinion.  A medical opinion was obtained in July 2016.  An adequate opinion was rendered in March 2017.  In addition, updated VA treatment records were obtained, and the Veteran was sent releases with a letter advising him to submit any treatment records related to his claimed condition.  Thus, there has been compliance with the prior remands.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).   Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has a psychiatric disorder as a result of being falsely labeled as a malingerer during service.  He reports that he suffered from blurry vision after he was given the wrong eyeglasses during service.  See July 2009 Statement in Support of Claim for Service Connection for PTSD.  However, when the Veteran sought treatment, he was deemed to be a malingerer.  The Veteran reported that he experienced harassment and humiliation due being thought of as a malingerer.  See April 2012 Statement in Support of Claim.  In October 2009, the Veteran's representative stated that the Veteran experienced mood swings, odd behavior, and personality changes during service.

A review of the Veteran's service treatment records (STRs) does not reflect any complaints or treatment related to psychological problems during service.  The Veteran also denied experiencing any psychological issues in his Report of Medical History before his active service began in November 1969, and prior to his separation from active service in June 1971.  The records do show that the Veteran complained of blurry vision during service.  STRs from August 1970 noted that the Veteran was a malingerer.  The Veteran's personnel records show that he subsequently went AWOL (absent without leave) from September 1970 to May 1971.  Records also reflect that he was court marshalled as a result.  The Veteran's service discharge examination noted a normal clinical psychiatric evaluation.

After service, the Veteran sought private psychiatric treatment in April 2003 for ongoing depression.  The Veteran reported he not have any previous psychiatric history and first began to feel depressed after he was fired from his job in May 2002.  He also started to feel down as a result of having his tinnitus affect his interactions with others.  The Veteran denied having any other stressors.  He was diagnosed with adjustment disorder with depressed mood and depression secondary to his general medical condition.

Beginning in July 2010, the Veteran reported that he had symptoms of anxiety as a result of the traumatic experience of being called a malingerer in the Army.  The records indicate that he had a diagnosis of depression.  A July 2010 VA medical record documents a telephonic mental health screening that raised concerns of depression and anxiety.  It was noted that the Veteran was being referred to a specialty mental health practitioner due to the results of that screening.  However, subsequent VA treatment records document treatment for depression.  In a September 2010 VA record, the Veteran reported that he had experienced depression prior to 1987 and received treatment from VA between 1987 and 1988.  Since that time, the Veteran asserted that he had been masking the symptoms.  He was given a diagnosis of mild and recurrent major depressive disorder and not anxiety.  In another VA treatment record from October 2010, the Veteran stated that he had been denied treatment for his depression from VA in 1988.

A July 2015 VA examination was provided.  In addition to a clinical interview with the Veteran, the examiner conducted a review of the Veteran's electronic record, including STRs and VA treatment records.  The examiner diagnosed with unspecified depressive disorder.  He noted that the Veteran had suffered from chronic moderate depression for many years and that he had sought treatment intermittently since the middle of the 1980s.  The examiner summarized the Veteran's claimed in-service event by noting the Veteran's report that he was given the wrong glasses to correct his vision during service.  The Veteran asserted that as a result, he was labeled a "malingerer," treated badly, and effectively ignored.  The Veteran subsequently went AWOL and returned to his home.  Following this event, he was court marshalled.  After discussing the Veteran's history, the examiner noted that the Veteran did not seek treatment for depression for years after being in the military.  The Veteran had indicated that he was frustrated with being provided a wrong set of eye glasses during his military service, but the examiner found no evidence of clinical depression during service.  The examiner opined that it was less likely as not that depression was present during military service and that there was no evidence in the Veteran's record that depression was incurred in or aggravated by military service or manifest within one year of military separation.  

In November 2015, the Board directed that an addendum opinion be obtained that addressed all psychiatric diagnoses other than PTSD.  Specific attention was drawn to VA treatment records that indicated the Veteran may have an anxiety disorder.  In a July 2016 addendum opinion, the same examiner who conducted the July 2015 VA examination opined that the Veteran had depression, diagnosed as depressive disorder not otherwise specified.  The examiner referred to the Veteran's own reports to him that he sought psychiatric care approximately 17 to 18 years after military service.  Since he was out of the military for close to 20 years prior to his psychiatric treatment, any psychiatric symptoms at that time were not related to military service.  The examiner noted that it was undoubtedly stressful and frustrating that the Veteran was called a malingerer during his service.  However, this did not cause the Veteran's depression.  

As with the July 2015 VA examination, the July 2016 addendum opinion did not address indications in the record that the Veteran may have an anxiety disorder.  Thus, in January 2017 the Board directed that another examination be conducted to address all psychiatric diagnoses of record other than PTSD.  This examination was conducted in March 2017.  The examiner provided another in-person interview with the Veteran and cited to her review of the electronic record.  After reviewing and discussing the Veteran's psychiatric history, the examiner conducted a Personality Assessment Inventory.  The Veteran reportedly approached the test consistently and attentively, without any suggestion of either over or under-reporting symptomatology.  The resulting profile suggested a person with significant unhappiness, moodiness, and tension, with accompanying symptoms.  The examiner opined that the Veteran was experiencing symptoms of major depressive disorder, recurrent, mild, with anxious distress.  This condition was less likely than not caused by or incurred during his military service nor aggravated by his military service.  The examiner based her findings on the in-person evaluation, objective psychological testing, and a review of available medical records.  The examiner emphasized that the Veteran reported symptoms that were consistent with a depressive disorder that was secondary to medical issues he was currently facing.  She further noted that psychological testing supported a diagnosis of depression due to somatic concerns.  Further, the medical records and the Veteran's reports indicated that his mental health symptoms began "decades" after his military service due to the loss of his job in the early 2000s and difficulties with his hearing.  Regarding the prior Board remands and their focus on prior diagnoses of anxiety disorder, specifically contained in July 2010 VA treatment records, the examiner reported that she did not find a previous diagnosis of an anxiety disorder by a VA mental health provider.  Rather, a July 21, 2010 phone evaluation by a registered nurse shows the completion of some mental health "screeners" with the Veteran.  The results showed some concerns with depression and anxiety, and the nurse recommended referral to a specialty mental health provider for further evaluation.  On follow-up evaluation in September 2010, the Veteran was not diagnosed with an anxiety disorder.  Rather, he was diagnosed with major depressive disorder, recurrent, mild.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding in favor of the Veteran's claim for service connection an acquired psychiatric disorder.  The first element of service connection requires the presence of a current disability, and the evidence of record supports a finding that the Veteran has major depressive disorder.  The evidence further demonstrates that major depressive disorder is the only mental disorder the Veteran presently has.  In this regard, the Board notes that efforts have been taken to ascertain whether the Veteran has anxiety disorder.  The Board accords significant probative weight to the March 2017 VA medical opinion that denies the Veteran has a separately diagnosed anxiety disorder.  As discussed by the March 2017 VA examiner, a mental health screen conducted during the July 2010 VA examination showed some concerns with depression and anxiety.  Subsequent comprehensive evaluations, particularly in September 2010, July 2015, and March 2017, which involved psychiatric testing, did not show an anxiety disorder.  Thus, the Board is satisfied with the evidence of record in finding that the Veteran has major depressive disorder, but no other mental disorder.  

Next, the evidence of record supports a finding of an in-service event as it indicates that the Veteran was labelled a malinger.  The Veteran has consistently reported this event, and his STRs support that he was called a malingerer when he complained of blurry vision.  Furthermore, his personnel records show that he later went AWOL.  A November 1987 Administrative Decision determined that the Veteran went AWOL during service because he was labelled a malingerer which caused other problems during his service.  Accordingly, the remaining question to be determined is whether the currently diagnosed major depressive disorder was incurred in service or is otherwise etiologically related to the Veteran's period of active service.  

The Veteran contends that his depression is related to being labeled a malingerer as a result of receiving the wrong prescription for glasses during his military service.  The most probative evidence of record does not support a finding of a causal relationship between his mental disorder and his service.  In making this finding, the Board again accords significant probative weight to the findings of the March 2017 VA examiner.  The examiner reviewed all relevant medical records and interviewed the Veteran prior to providing this opinion, and she provided adequate explanation to support her conclusion that the disorder was not related to active service.  Rather, the examiner found the disorder more likely due to his medical issues, noting that the psychological testing supported this conclusion.  A 

Further, the Veteran's own reports place the onset of his psychiatric symptoms in the late 1980's, which is greater than 15 years after he separated from active duty.  The medical evidence of record suggests the onset of the Veteran's symptoms to actually be in the early 2000s, when he presented for treatment after experiencing hearing loss and occupational difficulties.  However, even taking the Veteran's statements as an accurate account of his psychiatric history, there is no evidence to suggest that he suffered from a mental health disorder during service or within a short time after his service.  Regardless of the discrepancy between the Veteran's reports of when his depression started and what the medical evidence demonstrates, the earliest onset of a mental health disorder is well after his separation from military service.

Next, although the Veteran has asserted his depression is due to events that occurred during his military service, the Board finds that his statements are not competent in this regard as such a nexus opinion requires specialized psychiatric knowledge, education, or training.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case. "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But here, the specific etiology of a psychiatric disorder, which is not capable of lay observation, is clearly distinguishable from ringing in the ears, a broken leg, or varicose veins.  See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Regardless, the Veteran's assertions are outweighed by the March 2017 VA examiner's statement indicating the cause of the depression to be several medical issues the Veteran is currently experiencing, or, somatic concerns.  

In summary, the most probative evidence of record is against the Veteran's claim of entitlement to service connection for a psychiatric disorder other than PTSD, diagnosed as major depressive disorder.  There is no doubt to be resolved in this matter. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
ORDER

Entitlement to service connection for a psychiatric disorder other than PTSD, diagnosed as major depressive disorder, is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


